Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 9, 13, 16-26 and 30-31 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a species of Example 665 in the reply filed on 09/15/2022 is acknowledged.

    PNG
    media_image1.png
    199
    362
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded and the search was stopped when a prior art was found.  If the examiner finds another prior art in response to this Office Action, the next Office Action would be made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-5 and 30 are rejected under 35 U.S.C. 102(a)(1) as being 

anticipated by Booker et al. WO 2009017822 A2.  Cited reference teaches at page 72 (Example 99) the following compound that is the same as applicants when applicant’s Formula (I) has the following substituents:
M = L = bond; R1= alkyl; R2-R5 = H; X = O; and Het = unsubstituted 2-benzothiazolyl (i.e. Ra-Rc = H).


    PNG
    media_image2.png
    463
    1367
    media_image2.png
    Greyscale


Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 01/27/2022 and 09/27/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Objection
7.	Claims 2, 9, 13 and 16-26 are objected to as being dependent upon a rejected base claim, but maybe allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 3, 2022